FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. November 10, 2014 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com Record Revenues Drive FX Energy Results Salt Lake City, November 10, 2014 – FX Energy, Inc. (NASDAQ: FXEN), today announced a net loss of $16.8 million, or $0.31 per share, for the quarter ended September 30, 2014.Excluding a noncash, intracompany, foreign currency exchange loss of $13.4 million, the Company would have recorded a third quarter 2014 net loss of $3.4 million, or $0.06 per share. For the comparable 2013 quarter, the Company reported net income of $6.5 million, or $0.12 per share.Excluding a noncash, intracompany, foreign currency exchange gain of $11.5 million, the Company would have recorded a third quarter 2013 net loss of $5.0 million, or $0.10 per share. Third Quarter Total Revenues Reach Record Levels; Higher Gas Prices and Higher Oilfield Services Revenues Lead the Way Oil and gas revenues were $8.5 million during the third quarter of 2014, or 6% higher than the $8.0 million during the same quarter of 2013.Total revenues jumped 24% to $10.2 million for the 2014 third quarter, compared to $8.2 million for the same quarter in 2013. Unlike still depressed U.S. natural gas prices, the price for the Company’s natural gas, which is exclusively in Poland, remained strong.Specifically, gas prices during the third quarter of 2014 averaged $7.26 per thousand cubic feet, or Mcf, compared to $7.02 per Mcf during the same quarter of 2013.Prices for the Company’s U.S. oil production decreased during the 2014 quarter.Oil prices decreased 11% over the year, averaging $78.18 per barrel in the third quarter of 2014, compared to $88.14 per barrel in the same quarter of 2013. Total net oil and gas production increased 5% to 1,113 million cubic feet equivalent (Mmcfe) during the third quarter of 2014, compared to 1,062 Mmcfe during the 2013 quarter.New and full period production from the Company’s Lisewo-1, Lisewo-2, Winna Gora, and Komorze-3K wells more than offset production declines at the Zaniemysl-3 and Roszkow wells.The Company’s average daily production rate for the 2014 third quarter was 12.1 million cubic feet equivalent (Mmcfe) per day. Clay Newton, Vice President of Finance, remarked: “We continue to enjoy the benefits of a strong natural gas market in Europe, where our realized prices are consistently much higher than in the United States.This comparative price advantage and its attendant strategic benefits are a primary reason that we remain focused on Poland.We continue to devote the bulk of our capital and technical expertise to expanding our operations in that country.” Nine-Month Revenues also Reach Record Levels Oil and gas revenues for the 2014 first nine months reached record levels.Oil and gas revenues accelerated 4% to $26.8 million for the first nine months of 2014, compared to $25.7 million for the same period of 2013.Total revenues for the first nine months of 2014 rose an even greater 15% to $29.9 million, compared to $25.9 million in the first nine months of 2013. The Company reported a net loss of $22.3 million, or $0.42 per share, for the first nine months of 2014.Excluding noncash, intracompany, foreign currency exchange losses of $15.4 million, the Company would have recorded a net loss attributable to common stockholdersfor the first nine months of 2014 of $7.0 million, or $0.13 per share.The Company reported a net loss of $15.6 million, or $0.30 per share, for the first nine months of 2013.Excluding noncash, intracompany, foreign currency exchange losses of $1.0 million, the Company would have recorded a net loss for the first nine months of 2013 of $14.6 million, or $0.28 per share. Total production for both nine-month periods was 3.4 billion cubic feet equivalent.Daily production for both periods was 12.6 Mmcfe/d.Gas prices during the first nine months of 2014 averaged $7.41 per Mcf, compared to $7.06 per Mcf during the same period of 2013, an increase of 5%.Oil prices decreased 1% over the year, averaging $79.60 per barrel in the first nine months of 2014, compared to $80.75 per barrel in the same period of 2013. Higher Revenues Improve Operating Cash; Noncash Charges Continue to Vary Net cash provided by operating activities of $8.8 million during the first nine months of 2014 was more than triple the net cash provided by operating activities of $2.9 million during the 2013 period.The primary driver of the year-to-year increase was the Company’s $4.0 million increase in revenues from period to period. The noncash foreign exchange losses of $15.4 million and $1.0 million for the first nine months of 2014 and 2013, respectively, are included in other income and expense.The losses come primarily from recognition of losses on U.S. dollar-denominated, intracompany loans from FX Energy, Inc., to FX Poland, its wholly owned subsidiary.These are noncash losses only and could vary greatly depending upon future exchange-rate changes. Improved Liquidity Going Forward Following a successful preferred stock offering during the third quarter, the Company’s cash and investments totaled approximately $27.5 million at the end of September 2014.In addition, working capital was approximately $28.7 million, and $15 million remains available under the Company’s credit facility.This availability would be increased should the recent Tuchola and Karmin discoveries be included in the borrowing base. The Company’s first preferred stock dividend, approximately $385,000, was paid to preferred shareholders on October 31, 2014. Earnings Conference Call Today, Monday, November 10, 2014, at 4:30 p.m. Eastern (2:30 p.m. Mountain) The Company will host a conference call and webcast today to discuss 2014 third quarter and first nine-month results and update operational items at 4:30 p.m. Eastern Time.Conference call information is as follows:U.S. dial-in-number: 888-572-7025; International dial-in-number: 719-325-2484; Passcode: 3516139.Request: FX Energy, Inc. Conference Call. The call will also be webcast live and interested parties may access the webcast through FX Energy’s homepage at www.fxenergy.com.For those who are unable to participate in the live call, a rebroadcast will be available through the Company’s website for two weeks beginning one hour after the completion of the call. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the United States and Poland.The Company’s main exploration and production activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England.The Company trades on the NASDAQ Global Market under the symbol FXEN.Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements.Forward-looking statements are not guarantees.For example, exploration, drilling, development, construction, or other projects or operations may be subject to the successful completion of technical work; environmental, governmental, or partner approvals; equipment availability, or other things that are or may be beyond the control of the Company.Operations that are anticipated, planned, or scheduled may be changed, delayed, take longer than expected, fail to accomplish intended results, or not take place at all. In carrying out exploration it is necessary to identify and evaluate risks and potential rewards.This identification and evaluation is informed by science but remains inherently uncertain.Subsurface features that appear to be possible traps may not exist at all, may be smaller than interpreted, may not contain hydrocarbons, may not contain the quantity or quality estimated, or may have reservoir conditions that do not allow adequate recovery to render a discovery commercial or profitable.Forward-looking statements about the size, potential, or likelihood of discovery with respect to exploration targets are certainly not guarantees of discovery or of the actual presence or recoverability of hydrocarbons or of the ability to produce in commercial or profitable quantities.Estimates of potential typically do not take into account all the risks of drilling and completion nor do they take into account the fact that hydrocarbon volumes are never 100% recoverable.Such estimates are part of the complex process of trying to measure and evaluate risk and reward in an uncertain industry. Forward-looking statements are subject to risks and uncertainties outside FX Energy’s control.Actual events or results may differ materially from the forward-looking statements.For a discussion of additional contingencies and uncertainties to which information respecting future events is subject, see FX Energy’s SEC reports or visit FX Energy’s website at www.fxenergy.com. FX ENERGY, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (in thousands) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ 23,467 $ 11,153 Marketable securities 4,059 Receivables: Accrued oil and gas sales 3,460 3,464 Joint interest and other receivables 1,527 5,029 VAT receivable 1,847 Inventory 99 100 Other current assets 345 234 Total current assets 32,957 21,827 Property and equipment, at cost: Oil and gas properties (successful-efforts method): Proved 82,996 85,244 Unproved 2,327 2,404 Other property and equipment 12,590 11,857 Gross property and equipment 97,913 99,505 Less accumulated depreciation, depletion, and amortization Net property and equipment 71,831 76,136 Other assets: Certificates of deposit 406 406 Loan fees 1,769 2,323 Total other assets 2,175 2,729 Total assets $ 106,963 $ 100,692 -Continued- FX ENERGY, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (in thousands, except share data) -Continued- September 30, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 2,713 $ 9,694 VAT payable 502 Accrued dividends 385 Accrued liabilities 640 833 Total current liabilities 4,240 10,527 Long-term liabilities: Notes payable 50,000 45,000 Asset retirement obligation 1,748 1,620 Total long-term liabilities 51,748 46,620 Total liabilities 55,988 57,147 Stockholders’ equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized as of September 30, 2014, and December 31, 2013; 800,000 and 0 shares issued and outstanding as of September 30, 2014, and December 31, 2013, respectively 1 Common stock, $0.001 par value, 100,000,000 shares authorized as of September 30, 2014, and December 31, 2013; 54,073,918 and 53,733,398 shares issued and outstanding as of September 30, 2014, and December 31, 2013, respectively 54 54 Additional paid-in capital 247,707 226,060 Cumulative translation adjustment 23,132 15,025 Accumulated other comprehensive loss Accumulated deficit Total stockholders’ equity 50,975 43,545 Total liabilities and stockholders’ equity $ 106,963 $ 100,692 FX ENERGY, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) (in thousands, except per share amounts) For the three months ended September 30, For the nine months ended September 30, Revenues: Oil and gas sales $ 8,472 $ 8,034 $ 26,782 $ 25,663 Oilfield services 1,722 194 3,088 256 Total revenues 10,194 8,228 29,870 25,919 Operating costs and expenses: Lease operating expenses 1,213 932 3,502 2,650 Exploration costs 1,935 7,158 8,846 17,355 Property impairments 4,540 8,274 5,633 Oilfield services costs 941 164 1,987 412 Depreciation, depletion, and amortization 1,264 1,125 3,859 3,562 Accretion expense 22 22 69 67 Stock compensation 650 701 2,016 2,083 General and administrative 1,869 1,847 5,794 6,451 Total operating costs and expenses 12,434 11,949 34,347 38,213 Operating loss Other income (expense): Interest expense Interest and other income 22 17 48 324 Foreign exchange gain (loss) 11,512 Total other income (expense) 10,183 Net income (loss) 6,462 Other comprehensive income (loss) Decrease in market value of available for sale marketable securities Foreign currency translation adjustment 7,144 8,107 605 Comprehensive loss $ Dividends on preferred stock Net income (loss) attributable to common stockholders $ $ 6,462 $ $ Net loss per common share Basic $ $ 0.12 $ $ Diluted $ $ 0.12 $ $ Weighted average common shares outstanding Basic 53,453 52,778 53,338 52,748 Dilutive effect of stock options 958 Diluted 53,453 53,736 53,338 52,748 FX ENERGY, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (in thousands) For the Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation, depletion, and amortization 3,859 3,562 Accretion expense 69 67 Amortization of loan fees 379 1,055 Stock compensation 2,016 2,083 Property impairments 8,232 5,633 Unrealized foreign exchange losses 15,340 1,014 Common stock issued for services 657 694 Increase (decrease) from changes in working capital items: Receivables 5,340 6,595 Inventory 2 Other current assets 295 Other assets Accounts payable and accrued liabilities Net cash provided by operating activities 8,783 2,872 Cash flows from investing activities: Additions to oil and gas properties Additions to other property and equipment Net cash used in investing activities Cash flows from financing activities: Repayment of credit facility Proceeds from common stock issuance 615 Proceeds from issuance of preferred stock, net of issuance costs 18,361 Purchases of marketable securities Proceeds from notes payable 5,000 42,000 Payment of loan fees Net cash provided by (used) in financing activities 19,910 Effect of exchange-rate changes on cash Net increase (decrease) in cash 12,314 Cash and cash equivalents at beginning of year 11,153 33,990 Cash and cash equivalents at end of period $ 23,467 $ 19,182
